 Case 2:19-cv-06544-FMO-PLA Document 25 Filed 06/01/20 Page 1 of 1 Page ID #:1761



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   JEFFERY MILES,                             )   No. CV 19-6544-FMO (PLA)
                                                )
13                       Petitioner,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
14                v.                            )   RECOMMENDATION
                                                )
15   RAYMOND MADDEN, Warden,                    )
                                                )
16                       Respondent.            )
                                                )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
19   herein, the Magistrate Judge’s Report and Recommendation, and petitioner’s objections to the
20   Report and Recommendation. The Court has engaged in a de novo review of those portions of
21   the Report and Recommendation to which objections have been made. The Court accepts the
22   recommendations of the Magistrate Judge.
23         ACCORDINGLY, IT IS ORDERED:
24         1.     The Report and Recommendation is accepted.
25         2.     Judgment shall be entered consistent with this order.
26         3.     The clerk shall serve this order and the judgment on all counsel or parties of record.
27   DATED: June 1, 2020
                                                                      /s/
28                                                        HONORABLE FERNANDO M. OLGUIN
                                                          UNITED STATES DISTRICT JUDGE
